



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Ho, 2012 ONCA 623

DATE: 20120919

DOCKET: C53667

Doherty, Hoy and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Boun Yong Ho

Appellant

Mark Halfyard, for the appellant

Amber Pashuk, for the respondent

Heard:  September 18, 2012

On appeal from the conviction entered on February 17,
    2011 by Justice Molloy of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that the trial judge misapprehended a piece of
    evidence.  We need not detail that misapprehension as, in our view, it was not
    material.

[2]

The essence of the trial judges reasons are set out at pp. 416-17:


...The evidence of Mr. Joo supports the logical inference that
      the secret compartment was regarded by both men as a means of passing things
      back and forth between them in connection with their illegal drug trade.  Even
      if I accept Mr. Joos evidence that Mr. Ho did not know he had put the drugs in
      the car, he had Mr. Hos consent to use the compartment for this and other illegal
      purposes.  In doing so, Mr. Ho became a party to Mr. Joos possession.  Mr. Joo
      placed the drugs there for their mutual benefit as part of a joint enterprise
      to traffic in drugs.


[3]

In our view, the findings are supported by the evidence and not affected
    by the single factual error made by the trial judge.

[4]

We need not address the arguments based on the alternative grounds on
    which the trial judge found liability.

[5]

The appeal is dismissed.


